DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 had been amended to incorporate subject matter similar (but not exact) to previously presented claim 16.  Other amendments have also been made with respect to the previously claimed gas distribution and showerhead of claim 1.  These amendments have changed the scope of the claim and therefore a modified rejection is presented below.  
With respect to the similar subject matter of previous claim 16 that has been incorporated in claim 1, Examiner notes that the subject matter is also similar to the subject matter of claim 4.  In the previous office action, claim 4 was found to be obvious over Baluja in view of Lubomirsky.  No arguments have been made regarding the rejection.  Under the provisions of 35 USC 112, para. d, all features of an independent claim are necessarily included in a claim dependent thereon.  It follows that claim 4 includes all subject matter of claim 1 and claim 1 must be obvious as amended based on the teachings of Baluja and Lubomirsky.  Alternatively, claim 4 would be rejectable under 35 USC 112, para. d as amended.  In order to expedite examination, Examiner has rejected amended claims 1 and 4 based on teachings described below and Applicant is invited to clarify and/or make the necessary corrections to overcome the issues mentioned herein. 

Terminal Disclaimer
The terminal disclaimers filed on 12 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9916977 and 10388546 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for transfer” in claim 1 wherein the mechanism for transfer has been interpreted as an indexer, carousel or equivalents thereto (see, e.g., para. 120 and 122); “a heating system” and “a cooling system” in claim 2, wherein the heating system is described in the specification is readable on a resistive heating blanket, a resistive heater cartridge, heated fluids circulating in chamber walls, or equivalents thereto (see, e.g., paras. 104-107), and the cooling system as described in the specification is readable on cooling lines or equivalents thereto (see, e.g., para. 121).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0132618 to Baluja et al. as in view of US Patent Pub. No. 2007/0289534 to Lubomirsky et al.  
Regarding claims 1 and 4:  In Figs. 1-5B, Baluja et al. disclose an apparatus substantially as claimed and comprising:  a multi-station chamber (Figs. 1-3, 106) including chamber walls (e.g., 200, 202, 204) and a first station (e.g., Fig. 3, left side) and a second station (e.g., Fig. 3, right side) at least partially within the chamber walls; the first station having a first substrate support (306); a showerhead (414) located above the first substrate support configured to deliver reactants to the first station; the second station having a second substrate support (306)  and an ultraviolet light (302) configured to illuminate a UV exposure area on the second substrate support; and a mechanism (113, indirectly and depending on intended processing transfer scheme) to transfer a substrate from the first station to the second station.
Baluja et al. disclose the apparatus substantially as claimed and as described above, and further including a controller having machine readable instructions for controlling the operations of the apparatus (see, e.g., para. 31).
However, Baluja et al. fails to disclose a method comprising the following steps that could be incorporated as machine readable instructions for controlling the operations of the apparatus:  distribute a gas comprising a dielectric precursor to the first station while the substrate is in the first station; maintain the first substrate support at a temperature between -20°C and 100°C while the dielectric precursor is in the first station (wherein the temperature range must also be lower than the boiling point of the dielectric precursor according to the claim construction); after distributing the gas to the first station, transfer the substrate to the second station; and expose the substrate to UV radiation (also see, e.g. para. 57).
In Figs. 1-6, and the accompanying text, Lubomirsky et al. disclose an apparatus comprising:  a chamber (e.g., Fig. 2A, 201) including a substrate support (e.g., Fig. 2A, 204); a showerhead (e.g., Fig. 4A, 400; also see para. 45) having channels (410) configured to distribute reactants to the chamber; an ultraviolet (UV) radiation source embedded within or mounted to the showerhead an ultraviolet (UV) radiation source (e.g., Fig. 5A, 502; the UV radiation source is mounted to the showerhead at least via parts 504 and 510); a heating system configured to heat an inner surface of the chamber walls (see, e.g., para. 61); and a cooling system configured to cool the substrate support (see, e.g., para. 61).  Also at para. 90, Lubomirsky et al. teach performing the following steps in same or different chambers connected by a transfer mechanism: maintaining the substrate support temperature of between about -20°C and 100°C (wherein the temperature range must also correspond to a value lower than the boiling point of the dielectric precursor according to the claim construction); introducing a dielectric precursor to the chamber via the showerhead at a substrate support temperature of between about 20°C and 100°C to thereby form a flowable film; and powering the UV radiation source to expose the flowable film to radiation in order to deposit and anneal a flowable dielectric film (see, e.g. para. 57 and 90-92).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have used the apparatus of Baluja et al. in order to perform method steps for depositing and annealing a flowable dielectric film based as taught by Lubomirsky et al.

Examiner notes the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

With respect to claim 3, the ultraviolet light is located above the substrate support.  See aforementioned figures.

With respect to claims 5 and 17, Lubomirsky et al. teach that the deposition and UV processing steps may be performed in the same or different chambers and the chambers may be configured to perform both types of steps.  Thus, it would be obvious to provide the second chamber having the second substrate support with instructions for maintaining the second substrate support at a temperature between  20°C and 100°C when the substrate is in the second station.  Examiner notes that claims 5 and 17 temperature control must be performed while substrate is in second station, but do  not mandate that a UV processing step takes place during the temperature control of the substrate support. 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baluja et al. and Lubomirsky et al. as applied to claims 1, 3-5 and 17 in view of U.S. Patent No. 5,958,510 to Sivaramakrishnam et al. and U.S. Patent Pub. No. 2014/0329027 to Liang et al. 
Regarding claims 2 and 15:  Baluja et al. and Lubomirsky et al.  disclose the apparatus substantially as claimed and as described above, including and further including a controller having machine readable instructions for controlling the operations of the apparatus (see, e.g., para. 31).
However, modified Baluja et al. fails to disclose a heating system configured to heat an inner surface of the chamber walls and/or a cooling system configured to cool the first substrate support.
Regarding the provision of a heating system configured to heat an inner surface of the chamber walls, Sivaramakrishnam et al. disclose the provision of a sidewall provided with a temperature control passageway for circulating a heating fluid in the claimed range for the purpose of maintaining the sidewall at a temperature that prevents or inhibits deposition of reactants thereon (see, e.g., column 11, rows 43-52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a heating system to heat the inner surface of the sidewalls of Baluja et al. in order to maintain the same at a temperature that prevents or inhibits deposition of reactants thereon as taught by Sivaramakrishnam et al.

Regarding the provision of a cooling system configured to cool the first substrate support, Liang et al. disclose an apparatus substantially as claimed and described above and comprising: a chamber (1101) including a substrate support (not illustrated, see, e.g., para. 64); and a cooling system (not illustrated, see, e.g., para. 49) configured to cool the substrate support to maintain a desired temperature.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a cooling system to cool the substrate support in Baluja et al. in order to maintain a desired temperature as taught by Liang et al.

Double Patenting
Due to the filing of Terminal Disclaimers mentioned above, no double patenting rejections remain.

Allowable Subject Matter
Claims 6-14 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art of record fails to disclose of fairly teach a controller comprising machine readable instructions for concurrently performing the claimed method steps including especially maintaining the substrate or substrate support at a temperature less than the boiling point of the silicon exposure during the exposure to UV radiation.  Further, no other prior art was located 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KARLA A MOORE/Primary Examiner, Art Unit 1716